Case: 10-10598     Document: 00511645599         Page: 1     Date Filed: 10/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 26, 2011
                                     No. 10-10598
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NGOZI NNAJI; EMMAUEL NNAJI,

                                                  Defendants-Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:09-CR-172-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        A jury convicted husband and wife Emmanuel and Ngozi Nnaji of one
count of forced labor, one count of harboring an illegal alien for financial gain,
one count of document servitude, one count of making false statements to federal
agents, and two counts of conspiracy. The evidence at trial showed that the
victim, a poor, illiterate, Nigerian widow who spoke little to no English agreed
to come to the United States to look after the Nnajis’ child so that she could
earn money for her own six children, one of whom was ill. Once she arrived, her

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10598    Document: 00511645599      Page: 2    Date Filed: 10/26/2011

                                  No. 10-10598

household responsibilities grew, as did the number of children in her care. She
woke at 4:00 a.m. every day, attended to all of the household chores, and was the
sole caregiver for the Nnajis’ children (They eventually had three.). She did not
have a room of her own and slept in the children’s room. Emmanuel repeatedly
sexually assaulted her. Over the more than eight years that the victim spent
working for the Nnajis, she was not paid, and her family in Nigeria received less
than $400 from the Nnajis.
Ngozi’s Appeal
      Ngozi challenges the sufficiency of the evidence used to convict her of
forced labor and conspiracy to commit forced labor, harboring an illegal alien and
conspiracy to harbor an illegal alien, and document servitude. Because she did
not move for a judgment of acquittal at the close of all of the evidence, our review
is limited to determining whether there was a “manifest miscarriage of justice,”
which we will not find unless the record is “devoid of evidence pointing to guilt.”
United States v. Green, 293 F.3d 886, 895 (5th Cir. 2002) (internal quotation
marks and citation omitted).
      A person is guilty of forced labor if she knowingly “obtains the labor or
services” of another by, among other things, “serious harm or threats of serious
harm” or “any scheme, plan, or pattern intended to cause the person to believe
that, if that person did not perform such labor or services, that person . . .would
suffer serious harm or physical restraint.” 18 U.S.C. § 1589(a). Serious harm
can include psychological coercion. See H.R. Conf. Rep. No. 106–939, at * 91
(2000); United States v. Bradley, 390 F.3d 145, 150 (1st Cir. 2004), vacated on
Booker grounds, 545 U.S. 110 (2005). A conspiracy exists where (1) two or more
people agree to pursue an unlawful objective, (2) the defendant knows about the
unlawful objective and agrees to join the conspiracy, and (3) at least one member
of the conspiracy commits an act in furtherance of the conspiracy’s objective.
United States v. Freeman, 434 F.3d 369, 376 (5th Cir. 2005).



                                         2
   Case: 10-10598    Document: 00511645599      Page: 3   Date Filed: 10/26/2011

                                  No. 10-10598

      There was no manifest miscarriage of justice in finding Ngozi guilty of
forced labor and conspiring to commit forced labor. The evidence showed that
Ngozi individually and in concert with her husband took advantage of the
victim’s vulnerabilities and coerced her into performing work for the family. The
victim testified that Ngozi was present when Emmanuel took the victim’s travel
documents, which the jury could have inferred was an effort to keep the victim
at the Nnajis’ home. Ngozi also told the victim that her salary would be
deposited in a bank account and that money was being sent to the victim’s
children in Nigeria, lies which the jury could have inferred were told to coerce
the victim into continuing to work for the Nnajis. Furthermore, the Nnajis kept
her isolated, prohibiting her from making contact with outsiders, deciding not
to teach her how to use the telephone other than for emergency situations, and
accompanying her whenever she left the house; this isolation was further
evidence that the couple coerced the victim into working for them.
      For a defendant to be guilty of harboring an illegal alien for financial gain,
(1) the alien must have entered or remained in the country illegally and the
defendant must have (2) concealed, harbored, or shielded the alien from
detection, (3) knowing the alien entered or was in the country illegally, which
(4) tended to substantially facilitate the alien’s staying in the country. United
States v. DeJesus-Batres, 410 F.3d 154, 160 (5th Cir. 2005); see 8 U.S.C.
§ 1324(a)(1)(A)(iii). Circumstantial evidence alone can establish a defendant’s
knowledge or reckless disregard that the person harbored is the United States
illegally. DeJesus-Batres, 410 F.3d at 161.
      Evidence presented at trial was sufficient to show that Ngozi individually
and in concert with her husband concealed the victim, whom they knew to be an
illegal alien, from detection. The jury could infer that Ngozi knew that the
victim was an illegal alien. It was Ngozi’s husband who proposed to the victim
that she work for the Nnajis and it was Ngozi’s brother who arranged for the
victim’s travel from Nigeria to the United States on a falsified passport. Ngozi

                                         3
   Case: 10-10598   Document: 00511645599      Page: 4   Date Filed: 10/26/2011

                                  No. 10-10598

along with Emmanuel met the victim at the airport when she arrived and Ngozi
was present when Emmanuel took the victim’s travel documents. The victim,
who was illiterate and spoke little to no English, remained at the Nnajis’ home
for over eight years without contacting immigration authorities.
      The Government also presented evidence that the couple concealed the
victim from detection. Ngozi confiscated from the victim the phone number of
a relative that the victim met at a social gathering and agreed with her husband
not to teach the victim how to use the phone. The victim testified that she was
not permitted to leave the house or to attend social functions without the Nnajis.
Emmanuel told her that she was not to tell anyone how much she was paid, how
she lived, or how many children she cared for. Accordingly, there was no
manifest miscarriage of justice in finding Ngozi guilty of harboring an illegal
alien and conspiring to harbor an illegal alien.
      As for the document servitude conviction, that statute makes it crime to,
among other things, knowingly destroy, conceal, remove, confiscate, or possesses
another person’s actual or purported passport while committing the crime of
forced labor. 18 U.S.C. § 1592(a)(1). The victim testified that Ngozi watched as
Emmanuel confiscated the passport she used to enter the United States and that
the victim did not again see the passport. Though Emmanuel took the passport
in 1997, before the statute was passed 2000, the jury could have inferred that
Ngozi continued to conceal and possess the passport after the effective date to
prevent the victim from leaving their home. See Victims of Trafficking and
Violence Protection Act of 2000, H.R. 3244 § 112(a), 106th Cong. (2000).
      Because the record is not devoid of evidence pointing to Ngozi’s guilt, she
has not shown a manifest miscarriage of justice and her convictions were proper.
Emmanuel’s Appeal
      The attorney appointed to represent Emmanuel has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Emmanuel

                                        4
   Case: 10-10598   Document: 00511645599     Page: 5   Date Filed: 10/26/2011

                                 No. 10-10598

has filed a response.      The record is insufficiently developed to allow
consideration at this time of Emmanuel’s claim of ineffective assistance of
counsel; such a claim generally “cannot be resolved on direct appeal when the
claim has not been raised before the district court since no opportunity existed
to develop the record on the merits of the allegations.”       United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Emmanuel’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and Emmanuel Nnaji’s APPEAL
IS DISMISSED. See 5TH CIR. R. 42.2. The judgment as to Ngozi Nnaji is
AFFIRMED.




                                       5